Citation Nr: 0519462	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  02-01 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney-at-
Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION


The veteran had active military service from April 1941 to 
October 1943.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The veteran submitted a motion in May 2002 to advance his 
case on the Board's docket, pursuant to 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c).  But he subsequently withdrew that 
motion in a written statement received later that month.

In November 2002 the Board denied the claim.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2003, pursuant to a Joint Motion, 
the Court vacated the Board's decision and remanded the case 
for further development and readjudication.  The Joint Motion 
indicated, in part, that the veteran should be provided a new 
VA rating examination.  

The Board, in turn, remanded the case to the RO in March 
2004.  At that time it was noted that the veteran had raised 
issues of whether new and material evidence had been 
submitted to reopen a previously denied claim for service 
connection for a heart disorder secondary to his service-
connected generalized anxiety disorder (most recently denied 
by the RO June 1994) and entitlement to a total disability 
rating based on individual unemployability (TDIU).  Those 
issues had not been developed for appellate review by the 
Board and, thus, were referred to the RO for appropriate 
action.  And in a June 2004 rating decision the RO denied 
those claims.  38 C.F.R. §§ 20.200, 20.201, 20.300, 20.301, 
20.302 (2004).



In the March 2004 Board remand it also was noted there was a 
question concerning whether the veteran believed he had 
perfected an appeal from an August 1996 VARO denial of a 
TDIU.  It was stated in that remand that, if he disagreed 
with the RO's determination, he could appeal this separate 
issue to the Board.  38 C.F.R. § 20.200.

There are circumstances when the Board has jurisdiction to 
consider the veteran's possible entitlement to a TDIU when 
this additional issue is raised by assertion or is reasonably 
indicated by the evidence, regardless of whether the RO 
expressly addressed this issue.  See VAOPGCPREC 6-96 (Aug. 
16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The 
question of TDIU entitlement may be considered a component of 
an appealed increased rating claim if the TDIU claim is based 
solely upon the disability or disabilities that are the 
subject of the increased rating claim.

In a recent June 2005 brief in support of the claim, the 
veteran's attorney argued that the TDIU issue is included in 
the current claim for a higher rating for the generalized 
anxiety disorder because there is evidence of 
unemployability, namely, a contemporaneous June 2005 
statement from the veteran's treating VA psychiatrist that 
was submitted along with the attorney's brief.  The attorney 
cited the holding in Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001), as authority for including the TDIU issue 
as part and parcel of the current claim for a higher rating 
for the generalized anxiety disorder.  As will be explained 
below, however, the additional information contained in this 
supporting statement from the veteran's treating VA 
psychiatrist provides a basis for increasing the rating for 
the generalized anxiety disorder to the highest possible 
schedular level of 100 percent.  So this, in turn, renders 
the TDIU issue moot, regardless.  See VAOPGCPREC 6-99 (June 
7, 1999) (38 C.F.R. § 4.16(a) provides for a TDIU only 
"where the schedular rating is less than total").  See, 
too, Bowling v. Principi, 15 Vet. App. 1 (2001).




FINDINGS OF FACT

1.  The recent June 2005 statement from the veteran's primary 
care VA psychiatrist indicates the veteran is totally and 
permanently disabled, and thus unemployable, because of the 
severity of his generalized anxiety disorder.

2.  Although other doctors have disagreed concerning this, 
the medical evidence as a whole is about evenly balanced for 
and against the claim.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria are met for a 100 percent schedular rating for his 
generalized anxiety disorder.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.159, 3.326, 4.3, 4.130, Code 9400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) was signed into law on November 
9, 2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 



More recently, the United States Court of Appeals for 
Veterans Claims (Court) addressed both the timing and content 
of the VCAA notice requirements imposed upon VA by the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) (withdrawing it's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, at 115.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Id.

In VAOPGCPREC 7-2004 (July 16, 2004), VA's General Counsel 
concluded that some of the "holdings" in Pelegrini II were 
not necessary to the disposition of the case and implied 
that the Court's statements constituted dicta rather than 
binding holdings.  The General Counsel also indicated in 
VAOGCPREC 7-2004 that the Pelegrini II holding does not 
require that VCAA notification contain any specific "magic 
words," and that it can be satisfied by a statement of the 
case (SOC) and/or supplemental SOC (SSOC) as long as the 
document(s) meet the four content requirements listed above.  
See also Valiao v. Principi, 17 Vet. App. 229, 332 (2003) 
(implicitly holding that RO decisions and SOC/SSOC may 
satisfy this requirement).



Here, the Board need not address whether there has been 
compliance with the notice and duty to assist provisions of 
the VCAA because the Board is granting the highest possible 
rating for the psychiatric disability at issue.  So even if 
there has not been compliance with the VCAA, it is merely 
inconsequential.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (Failure to provide notice before the 
first adverse decision by the AOJ would not have the natural 
effect of producing prejudice, and therefore, prejudice must 
be pled as to this deficiency.  An error, whether procedural 
or substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984)).

General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  But the most current 
level of functional impairment due to the service-connected 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  That said, however, the most recent 
examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

According to the applicable rating criteria, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.



A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

38 C.F.R. § 4.130, Diagnostic Code 9400 (2004).

Factual Background

The veteran was hospitalized for psychiatric disability 
during service and his Certificate of Disability for 
Discharge reflects that he was released from active duty due 
to a severe psychoneurotic anxiety state of unknown cause 
manifested by weakness, fatigability, palpitations, 
precordial chest pain, and anorexia.  

A March 1944 rating action granted service connection for 
psychoneurosis, anxiety, and assigned an initial 10 percent 
disability rating.  

On VA psychiatric examination in June 1944 it was noted that 
there seemed to be some evidence of some rather mild 
emotional lability with an element of anxiety, as well as 
general neurasthenic findings that were sufficient to 
constitute a mild psychoneurosis.  

On VA psychiatric examination in October 1947 the diagnosis 
was a moderate chronic psychoneurotic anxiety state 
characterized largely by headaches, stomach upsets, etc.



On VA psychiatric examination in November 1949 the diagnosis 
was a moderate psychoneurotic anxiety state in a manic 
depressive personality as exhibited by his urges to do 
things, extreme restlessness, panicky-like manifestations, 
headaches, and autonomic manifestations.  

On VA psychiatric examination in September 1956 it was noted 
that historically the veteran had had persistent symptoms 
referable to his circulatory system and gastrointestinal (GI) 
tract.  Currently, he had the usual picture of a 
psychoneurosis with the usual vague abdominal complaints, 
circulatory phenomenon, lack of persistence in work, easy 
fatigability, and exertional dyspnea.  His entire picture was 
one of a psychoneurosis with many symptoms referable to the 
GI tract.  The diagnosis was a moderate chronic 
psychoneurotic anxiety state.  

A Board decision in February 1957 denied service connection 
for duodenal ulcer disease.  

VAOPT records in 1977 reflect that the veteran was prescribed 
Librium.  

On VA psychiatric examination in September 1979 it was noted 
that the veteran had been given Ativan for nervousness and 
Dalmane for sleep.  The diagnosis was an anxiety neurosis 
with depressive symptoms, moderate to moderately severe.  

On VA psychiatric examination in December 1981 the veteran 
complained of nervousness, irritability, restlessness, and 
anxiety, off and on.  On mental status examination he did not 
appear nervous or restless.  He had no major mood, thought, 
or perceptual disorder.  He was not severely disabled.  He 
took Ativan but had no major depression.  

At an April 1990 RO hearing the veteran testified that he was 
taking Adavant.  See page 1 of the transcript of that 
hearing.  He had not sought treatment from private 
physicians.  See page 3.  



On VA psychiatric examination in May 1990 it was noted that 
the veteran was still taking Ativan and receiving psychiatric 
VAOPT about every 90 days.  He had had to give up his 
business about 10 years ago because of increasing physical 
and nervous symptoms.  

A June 1990 rating decision granted an increase to a 30 
percent disability rating for the veteran's psychiatric 
disability.  

On VA psychiatric examination in April 1994 the veteran 
reported that his symptoms of tenseness, difficulty sleeping, 
and poor concentration had become worse in the past few 
years.  His wife had died, he had had cardiac bypass surgery, 
and implantation of a pacemaker.  He reported that with each 
of these situations, he had had an increase in his anxiety.  

An April 1995 rating decision granted an increase to a 50 
percent disability rating for the veteran's psychiatric 
disability.  

VAOPT records from June 1999 to December 1999 reflect that 
the veteran received psychiatric outpatient treatment.  In 
June 1999 he had no complaints of poor sleep or anxiety.  He 
lived by himself, but was involved with his family and 
others.  He was alert, friendly, and talkative.  He was less 
somatically focused than usual.  His affect was mild, 
frequently smiling, and appropriate to content.  His thinking 
was relevant.  He presented no issues for therapy.  The 
examiner stated that the veteran's anxiety disorder was well 
treated.  In July 1999 he was friendly and cooperative.  Mood 
was euthymic and his affect was appropriate.  His cognitive 
functions were intact.  His insight and judgment were good.  
The impression was that his condition was stable.  In 
September 1999 he was calm, friendly, and cooperative.  He 
reported no anxiety or side-effects from Lorazepam, which 
helped him sleep.  The impression was that his condition was 
stable.  In November 1999 it was noted that he continued to 
do well on Lorazepam with no side effects.  He was involved 
with his family and friends.  His mood was euthymic and his 
affect was appropriate.  Sleeping patterns, appetite, 
insight, and judgment were good.  The impression was that his 
condition was stable.  

In December 1999 the veteran was seen for follow-up 
individual therapy.  He had no major complaints but referred 
to difficulty sleeping at night.  He reported that he was 
burnt out from trying to do too much.  He continued to live 
by himself but had frequent contact with a female friend, 
peers, and relatives.  On examination he was in no acute 
distress and had no urgent therapy issues.  He commented that 
he would not mind being seen as little as every six months or 
a year, and his therapist agreed that this seemed sufficient 
in view of his overall good level of functioning and personal 
satisfaction.  In May 2000 he was calm, friendly, and 
cooperative.  There were no symptoms of psychosis or 
depression.  He was alert and fully oriented.  His insight 
and judgment were fair.  He felt that Lorazepam was fully 
effective controlling his anxiety, mostly at night, and he 
denied having any side-effects.  His sleeping pattern was 
good.  The impression was that his condition was stable.  

On VA psychiatric examination in July 2000 the veteran's 
claim file was reviewed prior to completion of the 
examination report.  On examination the veteran complained of 
persistent anxiety with decreased sleep.  His nervousness was 
aggravated by stress but was relieved by taking Lorazepam.  
He worried about everything, but mainly his health and the 
future.  He had received no postservice psychiatric inpatient 
treatment but continued to receive psychiatric VAOPT.  He had 
quit his job as a parking attendant in 1980 after having a 
heart attack.  He had lived alone since his wife died six 
years ago.  He spent most of his time around the house, 
watching television but he also visited his family (three 
children and several grandchildren and great grandchildren) 
and socialized with a woman friend.  

On mental status examination, the veteran was alert and fully 
oriented.  He was cooperative and neatly dressed; he answered 
questions and volunteered information.  There were no loose 
associations or flight of ideas.  There were no bizarre motor 
movements or tics.  His mood was tense but his affect was 
appropriate.  He had no delusions, hallucinations, ideas of 
reference, or suspiciousness.  He denied having suicidal or 
homicidal ideation.  Both his recent and remote memory was 
good.  His insight, judgment, and intellectual capacity 
appeared to be adequate.  The diagnosis was generalized 
anxiety disorder.  His Global Assessment of Functioning (GAF) 
score was 60, "with moderate symptoms and difficulty in 
social and occupational functioning."  

VAOPT records from July 2000 to December 2001 show that, in 
July 2000, the veteran was seen for complaints of 
nervousness.  He continuously thought about many of his 
friends and relatives that had died recently.  But, he was 
not psychotic or clinically depressed.  His insight and 
judgment were fair.  Impressions included generalized anxiety 
disorder and grief.  He was to return to the mental health 
clinic in two months, or as needed.  In November 2000 he was 
calm, friendly, and cooperative.  His mood was euthymic and 
his affect was appropriate.  He was alert and fully oriented.  
His insight and judgment were fair.  The impression was a 
generalized anxiety disorder.  He reported that his 
medication was helping and he denied having any side effects.  
He was to return to the outpatient clinic in three months.  
In January 2001 he had no signs of psychosis or depression.  
He was alert and fully oriented.  His insight and judgment 
were fair.  He reported that his medication was helping and 
denied having any side effects.  The impression was a 
generalized anxiety disorder.  He was to return to the clinic 
in 3 months.  In December 2001 he was seen for a follow-up 
after undergoing an angioplasty.  The examiner noted that the 
veteran's level of anxiety had steadily increased over the 
past couple of years and his ability to cope with minimal 
stress continued to deteriorate.  Multiple medical problems 
had taken a toll on the veteran and "considering his chronic 
anxiety disorder exhacerbation [sic] prognosis is guarded."  
Upon examination he was not psychotic.  He was alert and 
fully oriented.  Concentration and calculations were poor.  
Insight and judgment were borderline.  The impression was a 
generalized anxiety disorder.  He was to continue taking his 
medication and to continue with supportive therapy.  The 
physician stated that the veteran wished to file a claim for 
increased disability evaluation "and I fully support him in 
the request."  

In his January 2002 VA Form 9, the veteran stated that he had 
long periods when he cannot sleep.  He also said he wakes up 
in sweats and has to change his pajamas throughout the night.  
He believes his anxiety disorder seriously affects his 
ability to maintain effective relationships with others.

VAOPT records from March 2002 to May 2004 reflect that in 
November 2002 the veteran was in pain from an injury.  He was 
cooperative.  His mood was moderately anxious but his affect 
was appropriate.  There were no signs of a psychosis or of 
clinical depression.  He was alert and fully oriented.  His 
insight and judgment were fair to borderline.  He was given 
support and reassurance, to which he responded well.  He 
reported benefiting from his medication and denied having any 
side effects.  The impression was a generalized anxiety 
disorder.  In February 2003 he was calm and cooperative.  He 
reported benefiting from medication and denied having any 
side effects.  His mood was euythymic and his affect was 
appropriate.  He was alert and fully oriented.  His insight 
and judgment were fair.  The impression was a generalized 
anxiety disorder.  In May 2003 he was seen for medication 
follow-up and supportive therapy.  He was cooperative.  His 
mood was mildly anxious but his affect was appropriate.  In 
July 2003 his was alert and fully oriented.  On depressive 
screening he had not had two consecutive weeks during which 
he felt sad, blue or depressed, or lost all interest or 
pleasure in things he usually care about or enjoyed.  

When seen at a VAOPT clinic in March 2004 the veteran was 
alert and fully oriented.  His psychotropic medication was 
changed from Ativan to Clonazepam.  In April 2004 it was 
noted that he had not been seen at the VA mental hygiene 
clinic in 14 months.  Later that month he was seen at the VA 
mental hygiene clinic, at which time he was concerned about 
possible side effects of Clonazepam and his prescription was 
changed back to Lorazepam, which was the medication that the 
veteran preferred and had been on for many years.  In the 
latter part of April 2004 he complained of anxiety, chest 
pain, and an inability to sleep.  He was cooperative but had 
no signs of psychosis or clinical depression.  He was alert 
and fully oriented.  His insight and judgment were fair to 
borderline.  He was to continue on Lorazepam and denied 
having any side effects.  The impression was a generalized 
anxiety disorder.  He had a positive depression screening, 
i.e., two consecutive weeks during which he felt sad, blue or 
depressed, or lost all interest or pleasure in things he 
usually care about or enjoyed.  But, in May 2004 he had a 
negative depression screening, i.e., he had not had two 
consecutive weeks during which he felt sad, blue or 
depressed, or lost all interest or pleasure in things he 
usually care about or enjoyed.  

On VA psychiatric examination in August 2004, conducted 
pursuant a March 2004 Board remand as instructed by the 
Court, a VA examiner reviewed the veteran's claim file prior 
to conducting the examination.  The veteran stated that his 
symptoms were worse.  He described his sleep as being not 
good.  His stated that his appetite was good and his 
concentration was fair.  His temper was "all right."  He 
felt more sentimental than previously.  He had no panic 
attacks and had not made any suicide attempts.  He denied 
past or present problems with use of drugs or alcohol.  He 
had not undergone psychiatric inpatient treatment but had 
received VAOPT for many years and now received such treatment 
every month or two.  He took Lorazepam, which he stated 
helped his condition.  

The veteran was unemployed and had been receiving Social 
Security disability benefits since suffering a heart attack 
in 1980; prior to that, he worked in real estate.  He lived 
with his daughter.  He performed some chores around the 
house.  He had friends, watched television, and attended 
church.  He also had a lady friend.  He had a ninth grade 
education and had a driver's license.  He still had 
heart problems and arthritis.  He was widowed but had three 
children, seven grandchildren, and six great-grandchildren.  
He was close to his family.  He had some recreational and 
leisure pursuits.  

On mental status examination the veteran was alert and 
cooperative.  He was neatly dressed and answered questions 
and volunteered information.  There was no looseness of 
associations or flight of ideas.  He had no bizarre motor 
movements or tics.  His mood was a bit tense, but friendly 
and cooperative.  His affect was appropriate.  There was no 
homicidal or suicidal ideation.  There were no delusions, 
hallucination or ideas of reference or suspiciousness.  There 
was no impairment of though processes or communication.  He 
was fully oriented.  His remote and recent memory appeared to 
be good.  His insight, judgment, and intellectual capacity 
also appeared to be good.  

The diagnosis was a generalized anxiety disorder.  His 
current GAF score was 54 with moderate impairment of 
psychosocial functioning.  He was capable of managing his own 
financial affairs.  

The examiner commented, with respect to how the veteran's 
symptoms affected him occupationally and socially, that his 
general level of anxiety and tenseness was affected.  He 
worried about situations and was inclined to create 
situations in his own mind, i.e., scenarios that might occur 
that he reacts through his anxiety.  This made him more tense 
and uncomfortable in situation, both occupationally and 
socially.  His GAF scores of 54 indicated moderate impairment 
of his ability to comfortably interact with others and 
sustain close relationships and tolerate stressful 
situations.  Although his condition influences his general 
level of feeling and affects how he interacts with others, it 
does not, in and of itself, preclude employment.

When seen at a VA outpatient facility on August 24, 2004, for 
unrelated purposes, the veteran was alert and fully oriented.  
He was to continue treatment at a mental health clinic for 
anxiety.  On August 26, 2004, he reported feeling anxious and 
worried about his episodes of angina and his inability to do 
things around his yard.  He was cooperative.  His mood was 
anxious.  His affect was constricted but appropriate.  There 
were no signs of a psychosis or of clinical depression.  He 
was alert and fully oriented.  He was advised not to do too 
much work around his house at one time.  The impression was a 
generalized anxiety disorder.  He was to continue taking his 
psychotropic medication and he denied having any side-
effects.  

As already alluded to, in June 2005 a VA psychiatrist who has 
treated the veteran for the last 9 years addressed the 
current severity of his service-connected psychiatric 
disorder.  This physician indicated the veteran had severe 
and debilitating symptoms of anxiety with feelings of muscle 
tension, irritability, sleep disturbance, excessive worrying, 
and difficulty concentrating.  His symptoms had become more 
frequent and intense as he developed more serious medical 
problems through the years.  His level of functioning was 
marginal.  He was also socially isolated.  His sleeping 
pattern remained poor.  He worried about his health finances, 
and family excessively, creating a state of continuous 
fatigue, feeling on edge, and further social withdrawal.  It 
was this treating physician's opinion that the veteran was 
totally and permanently disabled by this condition.  The fact 
that he also remembered his World War II experiences in a 
vivid manner and experienced anxiety associated with this 
added to the severity of his disability.

Analysis

The veteran's service-connected psychiatric disability is 
currently evaluated as 50 percent disabling and is his only 
service-connected disorder.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV).  See, too, Richard v. Brown, 9 Vet. App. 266, 267 
(1996).

A GAF score represents the clinician's judgment of the 
individual's overall level of functioning and is useful in 
planning treatment and measuring its impact and in predicting 
outcome.  See Richard, 9 Vet. App. at 267 (1996) (citing the 
DSM-IV).

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  

Symptoms not listed may be considered, as well as their 
effect on occupational and social impairment, which are 
particular to the psychiatric disorder at issue, 
as identified in the DSM-IV.  The presence of all, most, or 
even some, listed symptoms is not required for any particular 
rating level.  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).

A GAF score of 51 to 60 indicates the veteran has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates he has 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.

The objective clinical evidence shows that, historically, 
during the late 1940s and the 1950s, the veteran's service-
connected psychiatric disorder was of moderate severity.  In 
1979 it was believed to be from moderate to moderately 
severe, and by 1981 it was noted merely not to be severe, 
i.e., somewhat less than severe so at most moderately severe.  
In 1990 he gave up a business, but this was due to a 
combination of impairment from his service-connected 
psychiatric disability and nonservice-connected physical 
conditions (probably most notably his heart disease).

By 1994, however, in response to the death of his wife and 
physical impairment from the progressive nonservice-connected 
disability, his psychiatric symptoms also resultantly 
increased in severity.  Indeed, this was the basis for 
granting his current 50 percent rating.

More recent VAOPT records from 1999 indicate his condition 
remained stable, and on VA examination in July 2000 his GAF 
score was 60, suggesting only moderate social and 
occupational impairment.

But in December 2001 the veteran's treating psychiatrist 
stated that the veteran's level of anxiety had increased in 
the last couple of years and that there had been a 
corresponding deterioration in his ability to cope.  He then 
continued to receive psychiatric VAOPT, but without any 
evidence of a corresponding increase in disability.  Even 
though he complained of increased symptomatology on 
VA examination in August 2004, his GAF score of 54 continued 
to reflect only moderate social and occupational impairment.

A contemporaneous VAOPT record, however, dated August 26, 
2004, contains both complaints and findings indicating a 
possible increase in the level of severity of the veteran's 
service-connected psychiatric disorder.  And, as mentioned, 
his primary care psychiatrist (of 9 years now) since has 
submitted a June 1, 2005 statement confirming there has been 
an increase in the frequency and intensity of severe and 
debilitating symptoms - coinciding with the development of 
more serious physical problems over the years, such that the 
veteran's overall functioning is now merely marginal.  He is 
more socially isolated, totally and permanently disabled, and 
thus unemployable because of the severity of his generalized 
anxiety disorder.

Merely because the veteran's treating physician has rendered 
a favorable opinion does not mean the Board must grant the 
claim.  Broad application of the treating physician rule 
(giving greater weight to opinions of treating physicians) 
has been explicitly rejected.  Van Slack v. Brown, 5 Vet. 
App. 499, 502 (1993) (citing Harder v. Brown, 5 Vet. 
App. 183, 188 (1993) (a treating physician's opinion cannot 
be given lesser weight in the absence of no contrary 
evidence)) and Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993)).  

While it is true the Board is not free to ignore the opinion 
of a treating physician, the Board is certainly free to 
discount the credibility of that physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992) citing Willis 
v. Derwinski, 1 Vet. App. 66 (1991).  Also, a "treating 
physician rule" that would lend greater weight to the 
opinion or diagnosis of a treating physician would violate 
the statutory and regulatory VA scheme, including resolution 
of doubt and 38 C.F.R. § 3.303(a) requiring that VA 
adjudication be based on the entire record.  White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001).

Here, though, the Board sees no conflict between the opinion 
rendered on VA examination in August 2004 and the more recent 
opinion in June 2005 from the veteran's primary care VA 
psychiatrist because each commented on the severity of the 
generalized anxiety disorder at the particular time they 
prepared their reports.  So it therefore stands to reason 
that the VA examiner's overall clinical impression in August 
2004 would not necessarily be the same as the opinion of the 
veteran's primary treating psychiatrist nearly a year later, 
in June 2005.

In any event, the fact that the most recent opinion in June 
2005 from the primary care psychiatrist is as reasoned and 
thorough as any other opinion of record, including any 
containing contrary findings, means the medical evidence 
for and against the claim is in relative equipoise (i.e., 
about evenly balanced).  And in these situations, the veteran 
is given the benefit of the doubt.  So he is entitled to the 
highest possible rating of 100 percent for his generalized 
anxiety disorder based on his total and permanent disability 
from this condition, thereby rendering him unemployable.


ORDER

A 100 percent schedular rating is granted for the veteran's 
service-connected generalized anxiety disorder, subject to 
laws and regulations governing the payment of VA 
compensation.


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


